           Case 1:21-cv-04425-ER Document 19 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIRAN VUPPALA,

                               Plaintiff,                              ORDER

               – against –                                          21 Civ. 4425 (ER)

496 LAGUARDIA RESTAURANT, INC., a New
York corporation doing business as MOCHA
BURGER, and R&N ASSETS LLC, a New York
limited liability company,

                               Defendants.


Ramos, D.J.:

         Defendants 496 Laguardia Restaurant Inc. and R&N Assets LLC were served with

process on July 8, 2021. Docs. 17, 18. Accordingly, their deadline to respond to the Amended

Complaint was July 29, 2021. There has been no further activity in this case. Plaintiff is

therefore instructed to move for a default judgment against Laguardia and R&N pursuant to the

Court’s individual practices by September 27, 2021. Failure to do so may result in dismissal for

failure to prosecute pursuant to Fed. R. Civ. P. 41(b).


         It is SO ORDERED.

Dated:    September 7, 2021
          New York, New York

                                                                  Edgardo Ramos, U.S.D.J.
